Citation Nr: 0936054	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-02 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1977 to April 1980.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from An April 2006 rating 
decision by the Roanoke Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued to rate 
the Veteran's right knee disorder as 20 percent disabling.  
In June 2007, the Veteran testified at a Central Office 
hearing before the undersigned; a transcript of that hearing 
is of record.  In October 2007, the Board remanded the claim 
for further development.  

On January 28, 2009 the Board denied a rating in excess of 20 
percent for a right knee disorder.  Additional evidence has 
been received that is pertinent to the issue on appeal and 
such evidence has been associated with the claims file.  In a 
memorandum dated in January 2009, the Veteran's 
representative specifically waived initial RO consideration 
of the additional evidence.  See 38 C.F.R. § 20.1304 (2008).  
In view of the foregoing, as will be explained in greater 
detail below, the Board's January 28, 2009 decision in this 
matter is vacated herein and the claim will be considered de 
novo by the Board.


FINDINGS OF FACT

1.  On January 28, 2009, the Board issued a decision denying 
a disability rating in excess of 20 percent for a right knee 
disorder.

2.  Evidence pertinent to the appeal decided in the January 
28, 2009, Board decision was in VA's possession at the time 
of the January 2009 decision but was received at the Board 
after issuance of the January 2009 decision.

3.  The Veteran's service connected right knee disorder is 
manifested by X-ray confirmed arthritis, limitation of 
flexion to 100 degrees, limitation of extension to 0 degrees, 
and no more than slight instability; there is no additional 
measurable loss of function due to pain, and ankylosis is not 
shown.


CONCLUSION OF LAW

1.  The criteria for vacating the Board decision issued on 
January 28, 2009, have been met.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2008).

2.  A (combined) rating in excess 20 percent is not warranted 
for the Veteran's service connected right knee disorder.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5257, 
5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002);  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

VCAA notice is not required as to the Board's determination 
that the law requires it to vacate the prior decision.  The 
issue regarding vacatur is solely one of statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000) (claim that a Federal statute provides for payment of 
interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).  As a matter 
of law, Board decisions are to be based on the entire record 
in the proceeding and upon consideration of all evidence and 
material of record.  The Board may vacate an appellate 
decision at any time upon request of the Veteran or his or 
her representative, or on the Board's own motion, when a 
Veteran has been denied due process of law or when benefits 
were allowed based on false or fraudulent evidence. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2008).

In regards to the claim seeking in increased rating for a 
right knee disorder, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A January 2006 letter (prior to 
the rating on appeal) explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, the evidence he was responsible for providing, and 
advised him to submit any evidence or provide any information 
he had regarding his claim.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the Veteran of disability rating 
and effective date criteria.  The Veteran is not prejudiced 
by this process, and it is not alleged otherwise.

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the January and March 2006 correspondences in light of the 
Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased ratings claims.
The Veteran did not receive notice with the degree of 
specificity required by Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in January 2006 and July 
2008.  He has not identified any pertinent evidence that 
remains outstanding.  In November 2008, the Veteran indicated 
that he had no further information or evidence to submit.  
VA's duty to assist is also met.

II.  Factual Background, Criteria, & Analysis

A.  Vacatur

On January 28, 2009, the Board issued a decision denying a 
disability rating in excess of 20 percent for a right knee 
disorder.

Previously, in November 2008, VA received an October 2008 
treatment record from Dr. M. A. K, which was pertinent to the 
appeal decided in the January 2009 Board decision.  The 
treatment record was received prior to the date on which the 
Board issued its decision, but was not associated with the 
claims file and made available to the Board at the time of 
its January 2009 decision.  The Board notes that at the same 
time duplicative treatment records and additional statements 
by the Veteran were also received.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process. 38 C.F.R. § 20.904.  The Board's January 2009 
decision was not based on consideration of all the available 
evidence.  In order to ensure due process, the Board has 
decided to vacate its January 2009 decision.

Under 38 U.S.C.A. § 7252, only a final decision of the Board 
of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims (Court).  This vacatur is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b).  The merits of the issue set forth above are 
considered de novo in the decision below.

B. Increased Rating Claim

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10;  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

The Court recently held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Treatment records from Kaiser Permanent included a November 
2005 MRI report that showed that the right knee had a torn 
anterior cruciate ligament (ACL); medial meniscal tear; 
moderate to advanced degenerative changes; and subchondral 
cyst formation likely degenerative in the tibial plateau at 
the posterior spine.  Dr. M. A. K. indicated that the 
Veteran's knee progressively worsened since 1992.  

On January 2006 VA examination, the Veteran reported that he 
had pain in the right knee, stiffness, and weakness.  Any 
activity made the pain worse.  He could not bend, climb 
stairs, or engage in any exertional activity.  He has been on 
Percocet for pain.  There was no lost time from work.  On 
examination, his posture and gait were normal.  There were no 
devices, crutches, or cane.  There was tenderness in the 
right knee.  Range of motion studies revealed that right knee 
range of motion was from 0 to 110 degrees.  An x-ray showed 
degenerative changes.  The diagnosis was tear of the lateral 
collateral ACL with degenerative changes.  

At his June 2007 Central Office hearing, the Veteran 
testified that when he walked, his knee would go out on him.  
The knee would swell up and there was no flexibility in it.  
This occurred on a weekly basis.  On a daily basis, he had 
constant pain and a fear of falling down due to instability.  
He indicated that he fell once or twice in 2007.  He stated 
that when he went up the stairs, he had to hold onto the rail 
in case his knee gave out on him.  Sometimes his knee locked 
up and he experienced pain and stiffness.  He indicated that 
either in the end of 2006 or in the beginning of 2007, his 
doctor told him that he would likely need knee replacement 
surgery.  He stated that his right knee disorder did not 
affect his work.  

November 2007 correspondence and verification of treatment 
statements from Kaiser Permanente noted that the Veteran was 
treated as early as 2006 and had an arthroscopy and an MRI 
that revealed a lateral meniscus tear, and ACL insufficiency.  
He was also diagnosed with osteoarthritis of the right knee, 
along with tears in the ACL and medial meniscus.  It was also 
noted that the Veteran filled out a handicap place card form 
due to arthralgia in his right knee.  

On July 2008 VA examination, it was noted that the claims 
file was reviewed.  The examiner stated that the knee was not 
reported as swollen, hot, red, stiff, weak, locking, tire, or 
lacking endurance.  The Veteran stated that he had been 
previously given a brace for instability, used an OTC elastic 
knee support, and used a walking stick off and on for the 
past six years.  A neurological examination revealed that the 
Veteran had a cane, but could ambulate without assistance.  
His knee disorder caused no effect on his work.  He had erect 
and normal posture.  He had a limping gait.  Muscle strength 
was 5/5 throughout bilaterally.  Deep tendon reflexes were 
symmetric and 2+ bilaterally.  Physical examination revealed 
crepitus, pain on motion, and mild retro-patellar effusion.  
There was no soft tissue swelling, abnormal movement, 
tenderness, guarding, redness, heat, instability, weakness, 
spasm, pain on motion against resistance, or pain on repeated 
movement.  The examiner added that it would be speculative to 
comment further on range of motion, fatigability, in-
coordination, pain, or flare-ups beyond was described.  Range 
of motion studies (average of three) revealed that flexion 
was from 0 to 140 degrees and extension was to 0 degrees.  
There was no varus or valgus deformity.  Lachman's, 
McMurray's, and Drawer's tests were negative.  X-rays 
revealed osteoarthropathy; tibiofemoral arthropathy, 
including joint space narrowing and osteophytes; posterior 
patellar osteophytes; anterior superior patellar insertion 
enthesis; and posterior compartment ossification.  The 
diagnosis was right knee degenerative arthritis.  

In statements received in November 2008, the Veteran 
indicated that he was not satisfied with the July 2008 VA 
examination report and that a subsequent treatment record by 
Dr. M. A. K. showed that his right knee flexion and pain had 
increased in severity. 

An October 2008 treatment record from Dr. M. A. K. of Kaiser 
Permanente reported that the Veteran had complaints of severe 
right knee pain.  He had pain with walking and occasionally 
required a cane.  No effusion or instability was shown.  
Varus/valgus stress testing and Lachman's testing were 
negative.  The range of motion was 0 to 100 degrees.  The 
assessment was severe osteoarthritis of the right knee.  It 
was noted that the Veteran wished to hold off on surgery.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.

Codes 5010, 5003 provide for rating arthritis based on 
limitation of motion.  38 C.F.R. §  4.71a.  If limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each major joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The two codes for rating knee disability based on limitation 
of motion are Code 5260 (for limitation of flexion) and Code 
5261 (for limitation of extension).  Under Code 5260 a 0 
percent rating is warranted when flexion is limited to 60 
degrees; 10 percent when limited to 45 degrees; 20 percent 
when limited to 30 degrees; and 30 percent when limited to 15 
degrees.  Under Code 5261, a 0 percent rating is warranted 
when extension is limited to 5 degrees; 10 percent when 
limited to 10 degrees; 20 percent when limited to 15 degrees, 
and 30 percent when limited to 20 degrees.  Higher ratings 
are available for more severe limitations.  [Plate II, 
reflects that normal extension of the knee is to zero 
degrees, and normal flexion is to 140 degrees.] Id.

Under Code 5257 (for recurrent subluxation or lateral 
instability) a 10 percent rating is warranted when such 
disability is slight, a 20 percent rating when moderate, and 
a 30 percent rating when severe. 38 C.F.R. § 4.71a.

Here, the Veteran's right knee disorder has been rated 10 
percent disabling under Code 5260 (for limitation of 
flexion).  The evidence of record shows flexion to 
100 degrees and normal extension to 0 degrees.  See October 
2008 treatment record by Dr. M. A. K.  Consequently, a 
compensable rating is not warranted under either Code 5260 or 
Code 5261 and the Veteran's schedular rating for limitation 
of motion of the right knee is limited to the 10 percent 
(maximum) awarded under Codes 5010, 5003 for arthritis of the 
knee with painful motion.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the Veteran's service-
connected right knee disorder are contemplated in the 10 
percent rating assigned under Codes 5010, 5003.  There is no 
indication that weakness, fatigability, incoordination, or 
pain on movement of a joint causes functional loss to warrant 
a higher rating based on limitation of motion.  See 38 C.F.R. 
§ 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As noted above, it is also possible to assign a separate 
rating under Code 5257 for instability or subluxation.  
Although McMurray's, Lachman's, and Drawer tests were 
negative on January 2006 and July 2008 VA examinations, 
moderate tenderness and crepitus had been shown.  The Board 
notes that the Veteran had previously been rated under Code 
5257 for instability and that he had continuous complaints of 
instability, pain, and weakness.  He also wore a knee brace 
and sometimes used a cane.  Although recent orthopedic 
evaluations did not find objective evidence of right knee 
subluxation or instability, the Veteran had a history of his 
knee giving way with recent complaints.  Therefore, the 
disability picture presented reasonably reflected slight 
recurrent subluxation, warranting a 10 percent rating.  There 
was no competent (medical) evidence that subluxation or 
instability of the Veteran's right knee was more than slight.
 
For a higher rating (under other potentially applicable 
diagnostic codes) one must look to either Code 5262 (for 
impairment of tibia and fibula with nonunion or malunion with 
marked knee disability) or 5256 (for ankylosis of the knee).  
Neither nonunion nor malunion of the tibia or fibula has ever 
been reported, and the right knee has never been described as 
ankylosed.  Accordingly, the other potentially applicable 
codes are not for consideration.

The Board recognizes the Veteran's own contentions as to the 
severity of his right knee disorder.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the Veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, the Veteran's own 
assertions do not constitute competent medical evidence in 
support of an increased rating for a right knee disorder.  
Hence, a rating in excess of 10 percent for 
instability/subluxation and a rating in excess of 10 percent 
for painful limitation of motion is not warranted.

Combining the 10 percent rating for subluxation/instability 
with the 10 percent rating for limitation of extension 
results in a combined 20 percent rating for the service 
connected right knee disorder.  On close review of the entire 
record the Board found no distinct period during which the 
criteria for the next higher (30 percent) rating were met.  
See Hart v. Mansfield, 21 Vet. App. 506 (2007).
 
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 

ORDER

A (combined) rating in excess of 20 percent for a right knee 
disorder is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


